Citation Nr: 0503878	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  This matter arises from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia that granted service connection for 
hepatitis C.  The RO assigned the veteran a non-compensable 
disability evaluation.  The veteran appeals the assigned 
rating.  By a rating decision dated in May 2003, the RO 
increased the non-compensable rating assigned for hepatitis C 
to 10 percent, effective  from August 23, 2001.    


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record does not demonstrate that the 
veteran's hepatitis C symptoms include daily fatigue, 
malaise, and anorexia, or incapacitating episodes lasting 
between two to four weeks during a one-year period.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in June 2002, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection for hepatitis 
C, but that he must provide enough information so that VA 
could request any relevant records.  The veteran was also 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

Because the veteran filed a notice of disagreement as to the 
rating assigned to his hepatitis C within one year of 
receiving notice of the original grant of service connection, 
the increased rating claim is considered to be a "downstream" 
issue from the original grant of service connection.  The VA 
Office of General Counsel promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The January 2003 rating decision and May 2003 statement of 
the case (SOC) both notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased 
evaluation.  The May 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records have been obtained from the Atlanta VA 
Medical Center (VAMC), as well as lab records from Quest 
Diagnostics.  The veteran has not identified any outstanding 
medical records that would be pertinent to the claim on 
appeal.  VA afforded the veteran a medical examination in 
November 2002 for the purpose of determining the nature and 
severity of his hepatitis C.  Therefore, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that a higher disability rating is 
warranted.  The veteran asserts that he experiences abdominal 
pain, a pulling sensation, fatigue, and gastrointestinal 
disturbance.  He states that these flare-ups last from seven 
to ten days and occur once or twice a year.  The veteran also 
states that he has cirrhosis of the liver.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran filed his claim for hepatitis C in August 2001.  
Subsequently, in January 2003, the veteran received service 
connection for hepatitis C with a non-compensable disability 
evaluation, effective August 2001.  In May 2003, the 
veteran's hepatitis C was increased to 10 percent disability.  

The Board has reviewed treatment records from the Atlanta 
VAMC dated from June 2000 to August 2002.  In September 2001, 
the veteran indicated to the examiner that he suffers from 
some fatigue but has no other symptoms.  The examiner found 
the veteran to be well developed, well nourished, and in no 
acute distress.  Examination of the veteran's abdomen 
revealed positive bowel sounds, that it was not tender, and 
that there were no ascites.   The veteran's liver edge was 
barely palpable medially and the spleen was not palpable.  In 
August 2002, a liver biopsy revealed chronic hepatitis 
showing mild portal/periportal lobular inflammation and mild 
portal fibrosis.    

In November 2002, the VA provided the veteran a medical 
examination by QTC Medical Services.   On examination, the 
veteran stated that he frequently develops abdominal pain as 
well as a pulling sensation.  The veteran also indicated that 
he gets easily fatigued and suffers from gastrointestinal 
disturbance.  The veteran further reports that he suffers 
these flare-ups once or twice a year lasting seven to ten 
days.  Additionally, the veteran stated that a recent liver 
biopsy showed cirrhosis.  The examiner found the veteran to 
be well developed, well nourished, and in no acute distress.  
The examiner also noted that the veteran's abdomen was 
unremarkable; there was no gross finding of organomegaly or 
of splenomegaly.  The veteran's abdomen was non-tender.  
Also, there was no evidence of generalized muscle weakness or 
any evidence of generalized muscle wasting.  A hepatic panel 
was within normal limits, except for mild elevation of ALT (a 
liver enzyme that plays a role in protein metabolism) at 77 
with upper end of normal being 60.  The diagnosis was 
hepatitis C.  

In addition to the VA medical records and VA examination, the 
veteran submitted a report by a VA physician's assistant 
received in March 2003.  The report indicated that the 
veteran has suffered from fatigue for the last eight to ten 
years and also has arthralgia.  Additionally, this report 
stated that the veteran has difficulty working at full 
capacity.    

The veteran's hepatitis C is currently evaluated at 10 
percent disabling under the criteria found at 38 C.F.R. § 
4.114, Diagnostic Code 7354 (2004).  A 10 percent rating is 
warranted for hepatitis C if the veteran suffers 
"intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a duration of at least one week, 
but less than two weeks, during the past 12-month period."  
38 C.F.R. § 4.114, Diagnostic Code 7354 (2004).   
Incapacitating episodes as applied to all definitions herein 
is defined as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  
38 C.F.R. § 4.114, Diagnostic Code 7354 Note (2) (2004).  

The next higher rating, 20 percent, may be assigned for a 
veteran with hepatitis C if he experiences "daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant paint) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period."  38 C.F.R. § 4.114, Diagnostic Code 7354 (2004).  

To necessitate the next evaluation for hepatitis C, 40 
percent, the veteran's symptoms must include "daily fatigue, 
malaise, and anorexia with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period."  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2004).  

Next, for a 60 percent rating, the veteran must suffer 
"daily fatigue, malaise, and anorexia, with substantial 
weight (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly."  38 C.F.R. § 4.114, Diagnostic Code 
7354 (2004).  

Finally, to obtain 100 percent disabling entitlement for 
hepatitis C, there must be "near constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain)."  38 
C.F.R. § 4.114, Diagnostic Code 7354 (2004).    

Based on the above evidence, the Board finds that a rating in 
excess of 10 percent is unwarranted.  The evidence does not 
show that the veteran's hepatitis C symptoms more closely 
approximate the criteria for the next higher rating of 20 
percent.  The veteran's VA examination and medical records 
from the VAMC reflect that he suffers fatigue but not on a 
daily basis.  The veteran's symptoms, including fatigue, are 
intermittent which more closely approximate the 10 percent 
rating.  Similarly, there was no finding that the veteran's 
hepatitis C results in anorexia or any dietary restriction as 
required for a 20 percent rating.  

There is also no supporting evidence that the veteran suffers 
from incapacitating episodes lasting at least two weeks.  The 
veteran reports that he suffers from flare-ups of his 
symptoms  once or twice a year lasting up to 10 days.  None 
of the records indicate that the veteran's symptoms were 
severe enough to require bed rest and treatment by a doctor 
for his flare-ups.  There is no evidence that these flare-ups 
qualify to the level of incapacitation.  In sum, the 
veteran's symptoms, as described by the medical evidence, 
more closely approximate the criteria for a 10 percent 
evaluation, and the veteran's hepatitis C does not warrant a 
higher rating under 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2004).  

 The Board acknowledges the veteran's assertion that a recent 
liver biopsy showed cirrhosis.  Cirrhosis of the liver can be 
rated as a sequelae under an appropriate Diagnostic Code, but 
the signs and symptoms cannot be the basis for evaluation 
under Diagnostic Code 7354 and under the code for a sequelae, 
e.g. Diagnostic Code 7312.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 Note (1) (2004).  For evaluation under cirrhosis of 
the liver, there must be documentation of cirrhosis through a 
biopsy or imaging, and abnormal liver function tests.  38 
C.F.R. § 4.114, Diagnostic Code 7312 Note (2004).  

Though the veteran contends that he has cirrhosis of the 
liver, there are no medical reports  to support  his 
assertion.  There is no documentation evidencing a positive 
result for liver cirrhosis or abnormal liver function tests, 
which are both required in order to meet the basic 
requirements for Diagnostic Code 7312 for cirrhosis of the 
liver.  Though the laboratory results from the VA examination 
dated in November 2002 indicated hepatitis C, it concluded 
that liver function tests are all normal.  Specifically, the 
hepatic panel is within normal limits except for mild 
elevation of ALT.  Because there is no documentation that the 
veteran has cirrhosis of the liver and his liver function 
tests are essentially normal, a rating under 38 C.F.R. 
§4.114, Diagnostic Code 7312 (2004) would be inappropriate.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected hepatitis 
C.  There is no objective evidence that the disability of the 
veteran's hepatitis C, in and of itself, has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for hepatitis C is denied.  



                        
____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


